 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouth Carolina Education Association, Employer-Pe-titioner and South Carolina Education AssociationEmployees Council. Case I -UC-26February 5, 1979DECISION AND ORDERBY MIMBI RS JI NKINS P I I (). AN\l) Mt RI'IUpon a petition of South ('arolina Education As-sociation for clarification of unit duly filed on Sep-tember 28. 1978. under Section 9(b) of the NationalLabor Relations Act, as amended, a hearing was heldon November 13. 1978. before Hearing Officer Ron-aid M. Sharp. At the close of hearing, the RegionalDirector for Region II. by Hearing Officer Sharp.issued an order transferring the case to tilhe Board.Thereafter, briefs were filed by the Petitioner and theUnion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member pancel.The Board has reviewed the tlearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. he rulings are hlirebN af-firmed.Upon the entire record in this case.' the Boardfinds:I. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The Union involved herein is a labor organiza-tion within the meaning of the Act and claims torepresent certain employees of the Employer.3. The Employer is a South Carolina nonprofit or-ganization chartered by the State of South Carolinawith an office in Columbia. South Carolina. where itprovides a variety of education-related services tomembers, including educators employed by theState. The Employer proposes to clarify the bargain-ing unit to exclude the personal secretary to the Eilm-ployer's associate executive director, the Employer'sbusiness manager. the administrative assistant to theEmployer's executive director, and a research consul-tant.2The Employer and the Union have been parties toI hi prtr c ltipul lcd .i nd I c llr lm Off()irlCC lI. d. 1 I11. ItcrIin (.ic II R( 45013 hbe adce .i part of l i.cord in the iniint p.,, ccdintlAC.c IIrdnl 1%,.fficitl io,,. i, .taken of the icc. d Ii ( .c II R( 40I1 ,the tcrn "tl ecord" is defincd in Se. 12 (18 O hIe 1c rd's Rulcs and Rcr l;,tins and Slttienlcnls of P'rIccIurc, Series .is i, I.inlldcdli he partines stipualcd ht l t} eiC lpr t ciipi ,, Ilc pcXiolld >,<t IcIt cthe cxc.utlu e dirclor ;iind 1ic prcsldcll. Qil., hc .cxltid d 111 Il, al ilil., (ornllldctlnlll enplo ccs240 NLRB No. 72a series of collective-bargaining agreements, the firstof which was entered into in 1973. following the Em-ployer's voluntary recognition of the Union thatsame year. The employees in the disputed job classi-ficaltions were covered by the 1973 agreement and bythe agreement which followed it, effective until June30. 1978.3 The bargaining unit was described in theseareeients as "all full time non-management em-plo ees."On or about February 3, the parties met to com-mnence negotiations for a new collective-bargainingagreement. Due to disagreement as to the scope ofthe unit. negotiations were unsuccessful, and thereaf-ter, on or about March 14. the Union filed a petitionin Case II RC 4503 to certify the composition ofthe bargaining unit. Following a hearing on May 18.the Regional Director for Region I 1I issued a Deci-sion and irection of Election in which he foundthat the personal secretar to the Employer's associ-ate executive director was not a confidential employ-ee, as the Employer alleged, and accordingly includ-ed her within the unit. In agreement with the:Employer. the Regional Director also found that thebusiness manager was a supervisor as defined in Sec-tion 2( I1) of the Act, that the administrative assistantto the executive director was both a confidential em-ployee and a supervisor, and that the research con-sultant was an independent contractor lacking acommunity of interest with bargaining unit employ-ees. Accordingly. the Regional Director excludedthose three individuals from the unit.Thereafter, both the Employer and the Union filedtimely requests for review of the Regional Director'sdecision. The Board, by telegraphic order dated June19. denied the Employer's and Union's requests forreview. "as they raised no substantial issues warrant-ing review except as to the status of [the individualsinvolved hereinl, and the Board concluded that suchissues can best be resolved through the challengeprocedure."While the Board's decision on the requests for re-view was pending. the election was conducted bymail and manual procedures and was concluded onJune 13. The ballots were impounded pending theBoard's determination on the requests for review. OnJuly 3. the ballots were opened and counted. Thechallenged ballots of the individuals at issue hereinwere not determinative of the election results, andaccordingly those ballots were not opened or count-ed. The Regional Director for Region 11 issued a('ertification of Representative on July 14, leavingunresolved the status of the challenged voters.F:ollowing unsuccessful attempts to resolve theunit composition question through negotiations, thet I iC1 I cIl rsix c I oC d 111 diiie hIltrin .rc 1978. SOUTH CAROLINA EDUCATION ASSOCIATION543Employer filed the instant petition on September 28.On November 13, at the close of the hearing, the casewas transferred to the Board. The Employer's motionnot to transfer or. altei natively. that the Regional Di-rector reconsider the status of the position of person-al secretary to the associate executive director wasreferred to the Board by the Hearing Officer. Themotion is hereby denied, inasmuch as the record inthe instant case and in Case I l-RC-4503 fully pre-sent the issues for determination.Business ManagerThe Employer alleges that the business manager.C. W. Rhyne, is both a supervisor within the mean-ing of Section 2(11) of the Act and a confidentialemployee. To the contrary, the Union argues thatRhyne is neither a supervisor nor a confidential em-ployee and should be included as a member of thebargaining unit. Inasmuch as we agree with the Em-ployer that Rhyne is a supervisor, we find it unneces-sary to determine whether he is also a confidentialemployee.The Regional Director, in his Decision and Direc-tion of Election in Case I -RC-4503. found thatRhyne determines grievances of employees workingunder him, evaluates and recommends reclassifica-tion of those employees, and can effectively recom-mend hiring, firing. layoff. promotion, and emotionof employees in the business office. Accordingly, theRegional Director found that the business manager isa supervisor as defined in Section 2(11) of the Act.For the reasons set forth by the Regional Director,we agree that Rhyne is a supervisor and thus shouldbe excluded from the bargaining unit.Personal Secretary to the Associate ExecutiveDirectorThe Employer takes the position that the personalsecretary to the associate executive director, CarlaLevy, should be excluded from the unit as a confi-dential employee. The Union argues that the Region-al Director correctly found that Levy was not a coil-fidential employee.4We find, in agreement with theEmployer, that the personal secretary to the associateexecutive director is a confidential employee andshould therefore be excluded from the unit.Levy is the personal secretary to the Employer'sassociate executive director, Dr. Walker E. Solomon.Solomon, as the second highest ranking executive'Ve note hal In finding tll e [I. e ,. l .a confldcnIl ciiplocCc II('e II R(' 403 the Regolnil [)irector did not h.e the hbccfil f il1crecord In the Insl.an proceeding. which a, dcJcolied prinm.irix o I c\alleged confidental ,.tatusstaff member responsible for administering the Asso-ciation. exercises general supervisory powers over theEmployer's operations. including participation in thegrievance procedure in the executive director's ab-sence. In 1974. Solomon was the Employer's chiefnegotiator with the Union. and his secretary, Levy'spredecessor, was responsible for typing and assem-bling all bargaining proposals. While another officialwas the Employer's chief negotiator in 1976. Solo-mon was a member of the negotiating team. Further-more. Solomon has again been appointed chief nego-tiator for the Employer in the 1978 negotiations andhas been functioning as such.Levy, as Solomon's personal secretary, has accessto future bargaining proposals, bargaining strategies.and legal opinions concerning bargaining matters. Inthe normal course of her job duties, Levy has com-plete access to all materials kept in Solomon's office.does all of Solomon's filing and typing. and possesseskeys to Solomon's office. desk, and files.The Board has defined as confidential employeesthose who "assist and act in a confidential capacityto persons who formulate, determine. and effectuatemanagement policies in the field of labor relations."The B. F Goodrich Companr. 115 NLRB 722, 724(1956). Accordingly, in view of Solomon's involve-ment in determining the Employer's labor relationspolicies and the fact that Levy acts for him in a con-fidential capacity, we find that Levy is a confidentialemployee and therefore exclude her from the unit.Administrative Assistant to the Executive DirectorThe Employer contends and the Regional Directoragreed that the administrative assistant to the execu-tive director. Laverne Martin, is a supervisor and aconfidential employee and accordingly should be ex-cluded from the unit. The Union contends that Mar-tin is neither a supervisor nor a confidential employ-ee and should be included within the unit. We concurwith the Regional Director's finding that Martin is asupervisor within the meaning of Section 2(1 1) of theAct and therefore find it unnecessary to determinewhether Martin is also a confidential employee.The record reveals that Martin interviews and rec-ommends for employment applicants for clerical po-sitions. The record also reveals that her recommen-dations are usually followed by the Employer'sex-cutive director without independent investigation.Moreover, Martin directly supervises the Employer'sreceptionist and evaluates the receptionist on an an-nual basis. Also indicative of supervisory status is thefact that Martin is one of onlv four individuals whohave access to the Employer's personnel files. Theother three persons having access to these files. which 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDare on a "two-key" system preventing any one of thefour from opening them alone, are the Employer'spresident, executive director, and associate executivedirector. Martin, who occupies a private office be-tween the executive director and associate executivedirecior. has the authority to authorize, and has au-thorized, overtime work and time off to employees inthe absence of the executive director.For the foregoing reasons, we find that Martin is asupervisor as defined in Section 2( 1) of the Act andshall exclude her from the unit.Research ConsultantThe Employer contends and the Regional Directoragreed that the research cooordinator, Terry Pe-terson, should be excluded from the unit because heis an independent contractor and because he lackscommunity of interest with unit employees. TheUnion argues that Peterson should be included in theunit because he is a regular part-time employee. Wefind, in agreement with the Union, that Peterson nei-ther lacks community of interest with unit employeesnor is an independent contractor, as we have definedthe term.In The Beacon Journal Publishing Conipany. 188NLRB 218, 220 (1971), the Board set forth the fol-lowing test to determine whether an individual is anindependent contractor:In determining the status of persons alleged tobe independent contractors, the Board applies a"right of control" test, which turns essentially onwhether the person for whom the services areperformed retains the right to control the man-ner and means by which the result is to be ac-complished, or whether he controls only the re-sult. In the latter situation, the status is that ofan independent contractor. The resolution ofthis question depends on the facts in each case.No one factor is determinative. [Footnote omit-ted.]More recently, in The News-Journal Company. 227NLRB 568, 570-571 (1976), we reaffirmed the princi-ples of Beacon Journal in finding that certain photog-raphers alleged to be independent contractors were,in fact, employees of the Employer.5In reaching thatresult, we noted that the photographers "bear slightMember Penello} adheres to his dissenting ipinion in A c J,,,,,mlio hut.inasmuch as he finds the instant case distinguishahle on its facts. ollnr s illfinding that Peterson is an employee of the Emploer and nol in indepenl-dent contractor. Thus. unlike the photographers in N.v,-Jtiotll. the ce-search consultant herein may not market his work product to lanyone otherthan the Employer and does not furnish his ow n equipment or siupphcsRather, the Employer herein provides Peterson with ll needed slpporl.including office space and clerical assistance.resemblance to the independent businessmen whoseearnings are controlled by self-determined policies,personal investment and expenditures, securing busi-ness, and market conditions." More importantly, wealso stated that "(a]lthough they have discretion todetermine the manner in which assignments are to beperformed, this factor carries little weight here be-cause it appears that such discretion is in the natureof a photographers job."In the instant case, Peterson is paid a set fee forworking a set number of hours. If he works fewerthan that amount, the Employer deducts a propor-tionate sum from his pay. The Employer withholdstaxes and social security payments from Peterson'spaycheck, provides him with an office and secretarialassistance at no cost, and covers him under its em-ployee health insurance plan. Like the photographersin News-Journal, Peterson is assigned projects tocomplete by the Employer, although it exercises"practically" no supervision over the methods heuses to achieve the desired ends. The Employer's ex-ecutive director testified that he does not tell Pe-terson how to do the assignments because he only"kind of" understands how Peterson performs hisduties, and that he would not "presume to tell himhow to do it." The record thus indicates that al-though Peterson has discretion to determine themanner in which his assignments are to be per-formed, this factor carries little weight in the instantcase, because it appears that such discretion is in thenature of the job performed and the position andqualifications possessed by Peterson. Accordingly,we conclude that Peterson is not an independentcontractor but is a regular part-time employee of theEmployer.We also disagree with the Regional Director'sfinding that Peterson does not share a community ofinterest with the unit members. Peterson shares acommon work situs with the unit employees, enjoysthe same general working conditions, is covered bythe same health insurance plan, and, insofar as therecord reflects, receives similar fringe benefits. More-over, if Peterson is excluded from the unit, he wouldbe the only unrepresented nonsupervisory or non-confidential employee of the Employer and thuswould effectively be denied the opportunity to berepresented in collective bargaining. Victor IndustriesCorporation of California, 215 N LRB 48 (1974): Stan-dard Brands Incorporated, 175 NLRB 734 (1969). Ac-cordingly. we shall include the research consultant inthe unit.ORDERIt is hereby ordered that the collective-bargainingunit of "All full-time and part-time employees of the SOUTH CAROLINA EDUCATION ASSOCIATION545Employer at Columbia. South Carolina. includinguniserv representatives. office clerical employees.membership processing cooridinator, custodian. go -ernmental relations manager. secretaries, press oper-ator. switchboard operator. receptionist, and rnanac-er of internal communications, excluding all cabinetlevel personnel. president. executive director. associ-ate executive director. director of affiliate relations.secretary to the president. secretary to the executivedirector" of South Carolina Education Association.represented by South Carolina Education Associa-tion Employees Council. be. and it herebk is. clari-fied by excluding the business manager. the personalsecretary to the associate executive director. and theadministrative assistant to the executive director. andby including therein the research coordinator.